Citation Nr: 0209521	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
hypertension.

In June 1998, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.


FINDING OF FACT

There is competent evidence attributing hypertension to the 
veteran's service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
hypertension may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty from July 1955 to July 
1958.  At entrance, his blood pressure was reported as 132/70 
(systolic/diastolic).  In December 1955, he was scheduled to 
undergo a patellectomy on the right knee; however, it was 
noted that his blood pressure was 150/100 and that he was 
considered an "increase[d] operative risk."  He underwent 
the surgery the following day.  In October 1957, his blood 
pressure was reported as 125/80.  At separation, the 
veteran's blood pressure was reported as 138/80 sitting, 
134/76 recumbent, and 140/90 standing.  

In an October 1958 VA examination report, within one year 
following the veteran's service, it shows that the veteran's 
blood pressure was reported as 138/84 sitting and 130/86 
recumbent.  In an October 1963 VA examination report, it 
shows that the veteran's blood pressure was reported as 
124/78.  

A February 1981 private medical record shows that the 
physician stated he had examined the veteran 10 years prior, 
at which time, he had "unremitting longstanding essential 
hypertension."

In an August 2001 medical opinion, Dr. Theodore S. Cone 
asserted that hypertension had its onset in service.

In November 2001, the Board sought a Veterans Health 
Administration opinion, wherein it asked whether hypertension 
had its onset in service or within one year following the 
veteran's discharge from service.  In a February 2002 
response, the VA physician, who reviewed the claims file, 
including the veteran's service medical records, stated that 
he believed that hypertension was present during the 
veteran's period of service and stated his reasons and bases 
for such determination.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for hypertension.  There are two medical opinions 
of record, Dr. Cone's and the VA physician's, wherein both 
attribute the current diagnosis of hypertension to the 
veteran's service.  There is no competent evidence to refute 
such determinations.  Accordingly, service connection for 
hypertension is granted.


ORDER

Service connection for hypertension is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

